DETAILED ACTION
Notice to Applicant
This communication is in response to application filed 2/24/20.  It is noted that application is a continuation in part of 14/817,602 filed 8/4/15 now US Patent No. 10,573,412 which claims priority to provisional application 62/032,877 filed 8/4/14.  Claims 1-15 are pending.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Cooper on Aug. 3, 2022.

The application has been amended as follows: 
Amend claim 1 as follows –

1.(Currently Amended) A patient-centered mobile communication system comprising:
	a server comprising a processor and a memory;
	one or more physician mobile devices, each associated with a medical care provider; and
at least one patient mobile device associated with a user;
wherein the user has a user profile including data associated with the user, that is configured to be displayed by the at least one patient mobile device and is configured to be displayed by the one or more physician mobile devices that are associated with medical care providers that have been authorized by the user to access the user profile;
wherein the server is configured to:
store the user profile including the data associated with the user, which includes user medical data;
analyze the user medical data to determine whether the user requires a treatment for one or more medical conditions;
store results of the analysis of the user medical data; 
transmit the results of the analysis to the at least one patient mobile device for display thereon; and
transmit the results of the analysis to the one or more physician mobile devices that are associated with medical care providers that have been authorized by the user, for display thereon, 
wherein at least one patient mobile device is configured to:
transmit a link request from the user and to a physician mobile device associated with a medical care provider, wherein the link request is a request that the medical care provider become a linked third party user, and 
receive a verification of acceptance of the link request by the medical care provider; and 
authorize the medical care provider to become a linked third party user, wherein the medical care provider can access the user medical data via the physician mobile device associated with the medical care provider.


Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Regarding any potential grounds of rejection under 35 USC 101, the pending
claims integrate the judicial exception into a practical application in light of the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update.  The claims teach an improvement in the computer technology that integrates the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The claims teach: storing a user profile; analyzing the medical data; storing results of the analysis; transmitting the results.  This is a concept relating to tracking or organizing information.  Tracking or organizing information or filtering content has been found to be an abstract idea and a method of organizing human behavior.  However the claims further teach transmitting results to patient and physician mobile devices wherein the one patient mobile device is configured to: transmit a link request to a physician mobile device; receive verification of the link request and authorize the medical care provider to become a linked third party user wherein the medical care provider can now access the medical data via the linked physician mobile device.  The specific steps of linking the physician mobile device teach specific steps that integrate the judicial exception into a practical application such that the claim is more than a drafting effort designed to monopolize the judicial exception.


The closest prior art of record, Leipzig (2013/0065569), teaches at least one mobile device (Fig. 3 — Caregivers’ Mobile Application) comprising:
a processor, a memory including computer program code, the memory and the computer program code configured to, with the processor, cause the at least one physician mobile device to perform (para. [0035] the system and method of the present invention comprises several components, including software operable on the mobile device and/or a remote device (such as another smartphone, a computer (including, for example, a web-based application system) or other device, sometimes referred to herein as a "secondary" device)) displaying a physician main menu with at least one selectable button to view patient information regarding at least one patient for which a physician provides care (Fig. 14).   

	Chen (CN-101008995-A), the closest foreign prior art of record, teaches a mobile healthy management electron system, which comprises one dialogue platform, one conversion platform and one communication platform, wherein, the dialogue platform is to supply one doctor with one user medical dialogue to record materials 

Argarwal (Agarwal, Sparsh; Lau, Chiew Tong.  “Remote health monitoring using mobile phones and Web services.”  Telemedicine and e-Health 16.5: 603(5). Mary Ann Liebert, Inc. (Jun 2010)) teaches the utility of mobile phones in remote monitoring of chronic health conditions such as diabetes and hypertension. The application developed as part of this project enables remote monitoring of only BP, but can be easily extended to monitor other health conditions.

The closest prior arts of record teach the general use of mobile devices in the health care field.  They do not expressly teach a medical monitoring hub configured to: 
wherein the user has a user profile including data associated with the user, that is configured to be displayed by the at least one patient mobile device and is configured to be displayed by the one or more physician mobile devices that are associated with medical care providers that have been authorized by the user to access the user profile;
transmit the results of the analysis to the one or more physician mobile devices that are associated with medical care providers that have been authorized by the user, for display thereon, wherein at least one patient mobile device is configured to:
transmit a link request from the user and to a physician mobile device associated with a medical care provider, wherein the link request is a request that the medical care provider become a linked third party user, and 
receive a verification of acceptance of the link request by the medical care provider; and 
authorize the medical care provider to become a linked third party user, wherein the medical care provider can access the user medical data via the physician mobile device associated with the medical care provider.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        8/12/2022